DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 08/09/2019.
The Amendments to Claims 6 and 9, filed 08/09/2019, are acknowledged and accepted.
Newly submitted Claims 10-17, filed 08/09/2019, are acknowledged and accepted.

	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 08/09/2019.  An initialed copy is attached to this Office Action.

Reasons for Allowance
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a method for preparing an electrowetting display support plate having all the claimed features of applicant's instant invention, specifically including: preparing a 2 to 1,000 W/m2; and heating the substrate subjected to the plasma etching, so as to recover a hydrophobicity of the hydrophobic insulating layer, as set forth in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaneta (2012/0007067) discloses an organic electroluminescent device includes hydrophobic and hydrophilic materials but does not disclose performing plasma etching being a power of the plasma etching being 30 W/m2 to 1,000 W/m2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDI N THOMAS/                Primary Examiner, Art Unit 2872